DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.
Applicant submits in pages 11-12 of the remarks:
Notably, the cited portions of Yarsunas do not disclose or fairly suggest a low band dipole that includes four dipole arms that are horizontally and mutually perpendicularly placed in a "+" shape in which adjacent mutually perpendicular dipole arms of the four dipole arms are fed therebetween as recited in claim 1. Rather, both the first and second Yarsunas dipole assemblies are fed below primary dipole arms of the corresponding dipole assembly not between adjacent mutually perpendicular dipole arms of an arrangement of four dipole arms as claimed. For example, a first Yarsunas standoff 36 feeds a primary dipole arm 52 of a first dipole assembly 74 from a conductor bar 22. The first Yarsunas standoff 36 is directly below the primary dipole arm 52 and secured to the conductor bar 22 by screw 38. The primary dipole arm 52 is secured to the first Yarsunas standoff 36 by screw 54. Similarly, a second Yarsunas standoff 42 feeds a primary dipole arm 52 of a second dipole assembly 74 from a reflector box 14. The second Yarsunas standoff 42 is directly below the primary dipole arm 52 and secured to the reflector box 14 by screw 44. The primary dipole arm 52 is secured to the second Yarsunas standoff 42 by screw 60. One end of the Yarsunas conductor bar 22 is fed by a center conductor 24 of an electrical connector 20. The other end of the conductor bar 22 is secured to the Yarsunas reflector box 14 by an electrically conductive spacer 32. This makes an electrical connection between the Yarsunas conductor bar 22 and reflector box 14. A shell casing of the Yarsunas electrical connector 20 is electrical ground. The Yarsunas electrical connector is secured to the reflector box 14 which makes it electrical ground. The first Yarsunas standoff 36 is secured at a designated quarter wavelength location on the conductor bar 22. The second Yarsunas standoff 42 is secured at a designated quarter wavelength location on the reflector box 14. Based on the foregoing, both the first and second Yarsunas standoffs feed the first and second dipole assemblies from below primary dipole arms of the corresponding dipole assembly. Therefore, it is clear error to rely on Yarsunas for disclosure of the second "wherein" clause of claim 1. 

Examiner respectfully disagrees. 
Claim 1 of the instant invention has broad language reciting “wherein adjacent mutually perpendicular dipole arms…are fed therebetween”. The claim does NOT recite how the dipole arms are fed (i.e., are the dipole arms fed “therebetween” by virtue of using a direct-feed structure coplanar to the dipole arms; or are they fed therebetween by virtue of using an electromagnetically coupled feed structure disposed at a specific location-e.g., orthogonally disposed and equidistant in between-relative to said arms?). In fact, no feed element or structure has been recited. As such, so long as there is a feeder between adjacent mutually perpendicular dipole arms, the second “wherein” clause is obtained. 
Unambiguously, Yarsunas depicts such a structure in Figs. 3 and 15, where feed 56 (phase loop element) is used to feed adjacent mutually perpendicular dipole arms 52 and 68. Yarsunas discloses at col. 5, ll. 44-57:
Each arm of the secondary dipole is fed by tapping the standing wave signal from a corresponding arm in the primary dipole. This signal is tapped through a pair of identical phasing loops, one for each arm, each comprising a phase loop element 56, a third standoff 58, and a fourth standoff 66. In order for the antenna 10 to achieve circular polarization, each phasing loop must provide a one-quarter wavelength delay, or a 90° phase shift, between the primary dipole arm 52 and the corresponding secondary dipole arm 68. Thus, the dimensions of each phasing loop must have an effective length of one-quarter of the above said wavelength. That is, the combined effective lengths of the phase loop element 56, the third standoff 58, and the fourth standoff 66 must be equal to one-quarter of the above said wavelength.

A person having ordinary skill in the art (PHOSITA) would appreciate that each of the phase loop elements 56 operates as a feed element, absent which (a) 90° phase shift cannot be obtained and (b) achieving circular polarization would be deemed inoperable. A PHOSITA would further recognize that all phase shift elements coupled between radiating antenna elements and a signal source (e.g., coupled to 20 of Yarsunas) operate as a feed. 
Nevertheless, Yarsunas explicitly teaches using a phase loop element 56 to provide “a 90° phase shift, between the primary dipole arm 52 and corresponding secondary dipole arm 68.” See recaptured col. 5 section of Yarsunas above. Further, Yarsunas teaches “The electrical connector 20, typically a coaxial connector, allows a single feed-line to be electrically connected to the pair of crossed dipoles.” Col. 3, ll. 17-20. Hence, coaxial connector 20 and its associated feed/exciting elements are all connected or coupled to the structure depicted in at least Figs. 15-16 of Yarsunas. 
Gist of the invention appears to be, inter alia, a low band dipole of a multi-band multi-port antenna arrangement disposed in a “+” shape, said dipole having a feedline (e.g., 207 in Fig. 2-b) between two adjacent mutually perpendicular dipole arms (201 in Fig. 2-a) to form a +/−45 degree polarization, resulting in high and low band dipole arms shielding each other, and reducing mutual coupling between the high and low band dipole arms. See, e.g., Figs. 2-3 and ¶¶ [0021] and [0052] of the printed publication. 
Spec. of the instant invention discloses, in ¶ [0042], “As shown in FIG. 2-b, the dipole arm 201 is connected to the feed line through the feed point 202 for welding. Particularly, there is a feed point 202 at the same corresponding positions on each of the dipole arms, and adjacent two mutually perpendicular dipole arms are fed so as to form a +/−45 degree-polarized antenna dipole.” 
Additionally, the spec. further discloses, in ¶ [0045], “As shown in FIG. 2-b, the feed line 207 is welded to the dipole arm 201 through the feed point 202, the feed line 207 is vertically extended upward from the feed point 202 like the feed line section d1 in the FIG. 2-b, where there is a right-angled bend in the middle, such as the right-angled bend between the feed line sections d2 and d3 in FIG. 2-b. The feed line section d4 is parallel to d1 to achieve the coupling feeding between two adjacent dipole arms, and the field strengths of the four dipole arms are combined and superposed respectively, for example, the field strengths 203 and 204 in FIG. 2-a being superimposed and combined and 205 and 206 being superimposed and combined, so as to form a +/−45 degree-polarized antenna dipole.”
However, merely pieces of the invention have been claimed. (Claim 1 broadly recites “a low band dipole” and “fed therebetween” without recitation of any “antenna”, “radiator” or specific RF feed element/structure.)
Nonetheless, MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Hence, absent specific structural limitations recited to clearly discern the invention, prior art reads well on the breadth of claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Yarsunas” (US 5481272).
Regarding claim 1, Yarsunas teaches a low band dipole comprising: 
four dipole arms (elements 52, 68; Figs. 3, 4, 13 and 15-16), 
wherein the four dipole arms are horizontally and mutually perpendicularly placed in a “+” shape (see “+” shape of dipole arms 52 and 68 in Fig 3),
wherein adjacent mutually perpendicular dipole arms of the four dipole arms are fed therebetween (dipole arms 52, 68 are fed therebetween via element 56 in Figs 3-4. See also, abstract, teaching “[e]ach dipole assembly comprises a primary dipole arm 52 and a secondary dipole arm 68 which are electrically connected by a phasing loop 56 that introduces a 90° phase shift between the primary dipole arm 52 and the secondary dipole arm 68. Thus, a single feed-line is capable of feeding both the primary and secondary dipoles so as to allow circularly polarized electromagnetic energy to radiate therefrom.”).

Regarding claim 2, Yarsunas teaches wherein a feeding mode between the adjacent mutually perpendicular dipole arms comprises: coupling feeding (dipole arms 52, 68 are coupled fed via element 56; see Figs. 3-4).

Regarding claim 3, Yarsunas teaches wherein at least one of the four dipole arms is in a sheet shape (see flat sheet shape of dipole arms 52, 68 in Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above) in view of “Dao” (US 8786511). 
Regarding claim 4, Yarsunas fails to expressly teach wherein at least one of the four dipole arms
is in a columnar shape.
Dao discloses wherein at least one of the four dipole arms (64-1 to 64-4) is in a columnar shape (see Figs. 1-4).
Dao teaches “[a]s may be seen best by referring to FIG. 3, the four antenna elements 64-1, 64-2, 64-3, 64-4 are spaced circumferentially apart at 90-degree intervals. As will be described in detail below, each of the two pairs of diametrically opposed elements, e.g., 64-1/64-3, 64-2/64-4 is electrically configured as a dipole antenna 66-1, 66-2, respectively. The two dipole antennas are perpendicular to one another, thus forming a crossed dipole or X-WING antenna configuration. As is well known by those skilled in the art, the crossed dipole or X-WING configuration of antenna elements 64 is suitable for transmitting and receiving circularly polarized radio waves.” (Col. 9, ll. 41-51)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas invention such that wherein at least one of the four dipole arms is in a columnar shape, as taught in Dao, thereby using a desired arm structure in a crossed dipole configuration suitable for transmitting and receiving circularly polarized radio waves. 

Regarding claim 13, Yarsunas is silent regarding wherein the horizontally and mutually perpendicularly placed four dipole arms are placed in a non-planar "+" shape.
Dao discloses wherein the horizontally and mutually perpendicularly placed four dipole arms (64-1-64-4; Figs. 1 and 3) are in a non-planar “+” shape. 
Dao teaches “As shown in FIGS. 1 and 3, antenna 50 includes four identical straight cylindrically shaped, circular cross-section tubular elements 64-1, 64-2, 64-3, 64-4.” (Col. 9, third para.)
Dao further teaches “As may be seen best by referring to FIG. 3, the four antenna elements 64-1, 64-2, 64-3, 64-4 are spaced circumferentially apart at 90-degree intervals. As will be described in detail below, each of the two pairs of diametrically opposed elements, e.g., 64-1/64-3, 64-2/64-4 is electrically configured as a dipole antenna 66-1, 66-2, respectively. The two dipole antennas are perpendicular to one another, thus forming a crossed dipole or X-WING antenna configuration. As is well known by those skilled in the art, the crossed dipole or X-WING configuration of antenna elements 64 is suitable for transmitting and receiving circularly polarized radio waves.” (Col. 9, ll. 41-51)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas dipole such that wherein the horizontally and mutually perpendicularly four dipole arms are placed in a non-planar “+” shape, in order to use a desired dipole structure (e.g., cylindrical dipole arms) to form a X-WING antenna configuration suitable for transmitting and receiving circularly polarized radio waves. 

Regarding claim 17, Yarsunas discloses the low band dipole according to claim 4, wherein the columnar shape includes a cylinder (see Fig. 1 and col. 9, third para.)

Regarding claim 19, Yarsunas teaches a low band dipole comprising: 
four dipole arms (elements 52, 68; Figs. 3, 4, 13 and 15-16), 
wherein the four dipole arms are horizontally and mutually perpendicularly placed in a “+” shape (see “+” shape of dipole arms 52 and 68 in Fig 3),
wherein adjacent mutually perpendicular dipole arms of the four dipole arms are fed therebetween (dipole arms 52, 68 are fed therebetween via element 56 in Figs 3-4. See also, abstract, teaching “[e]ach dipole assembly comprises a primary dipole arm 52 and a secondary dipole arm 68 which are electrically connected by a phasing loop 56 that introduces a 90° phase shift between the primary dipole arm 52 and the secondary dipole arm 68. Thus, a single feed-line is capable of feeding both the primary and secondary dipoles so as to allow circularly polarized electromagnetic energy to radiate therefrom.”).
Yarsunas is silent regarding the “+” shape being non-planar. 
Dao discloses wherein the four dipole arms (64-1-64-4; Figs. 1 and 3) are horizontally and mutually perpendicularly placed in a non-planar “+” shape. 
Dao teaches “As shown in FIGS. 1 and 3, antenna 50 includes four identical straight cylindrically shaped, circular cross-section tubular elements 64-1, 64-2, 64-3, 64-4.” (Col. 9, third para.)
Dao further teaches “As may be seen best by referring to FIG. 3, the four antenna elements 64-1, 64-2, 64-3, 64-4 are spaced circumferentially apart at 90-degree intervals. As will be described in detail below, each of the two pairs of diametrically opposed elements, e.g., 64-1/64-3, 64-2/64-4 is electrically configured as a dipole antenna 66-1, 66-2, respectively. The two dipole antennas are perpendicular to one another, thus forming a crossed dipole or X-WING antenna configuration. As is well known by those skilled in the art, the crossed dipole or X-WING configuration of antenna elements 64 is suitable for transmitting and receiving circularly polarized radio waves.” (Col. 9, ll. 41-51)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas dipole such that wherein the four dipole arms are horizontally and mutually perpendicularly placed in a non-planar “+” shape, in order to use a desired dipole structure (e.g., cylindrical dipole arms) to form a X-WING antenna configuration suitable for transmitting and receiving circularly polarized radio waves. 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above) in view of “Jones” (WO 2014/100938). 
Regarding claim 5, Yarsunas fails to expressly teach wherein at least one of the four dipole arms is a combination of a solid columnar wire and a hollow columnar metal shell, wherein a cross-sectional area of the hollow columnar metal shell is different from that of the solid columnar wire. 
Jones discloses wherein at least one of the four dipole arms 200 (Figs. 2-3, abstract) is a combination of a solid columnar wire 250 (Fig. 3) and a hollow columnar metal shell 260-280, wherein a cross-sectional area of the hollow columnar metal shell is different (in size) from that of the solid columnar wire (see Fig. 3).
Jones teaches in ¶ [0051], “[t]he cylindrical conducting body 260, 270, 280 and the center conductor 250 of each dipole segment 210, 220, 230 have dimensions optimized so that the radiation pattern of the high band is largely undisturbed by the presence of the low-band radiator 100. The radiator 100 is adapted for the frequency range of 698-960 MHz.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas invention such that wherein at least one of the four dipole arms is a combination of a solid columnar wire and a hollow columnar metal shell, wherein a cross-sectional area of the hollow columnar metal shell is different from that of the solid columnar wire, as taught in Jones et al, in order to facilitate operation in the desired frequency range. 

	Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above) in view of “Lee” (US 2008/0074339). 
Regarding claim 6, Yarsunas fails to expressly teach wherein a reverse current loop is provided on at least one of the four dipole arms.
Lee discloses wherein a current loop (having a direction 510, Figs. 4a-4b) provided on at least one of the four dipole arms 100a-100d (Fig. 3). 
Lee teaches in ¶ [0012], “[p]referably, the bent folded dipole antenna unit may be implemented so that a direction of polarization is determined by a direction of currents of a fed signal which flows through the plurality of bent folded dipole components.” (See also, ¶¶ [0041-0044].)
 Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design the Yarsunas dipole such that wherein a reverse current loop is provided on at least one of the four dipole arms, as taught in Lee, in order to obtain tuned direction of polarization.  

Claim 7: Yarsunas fails to teach wherein at least one groove is provided on at least one of the four dipole arms. 
Lee discloses wherein at least one groove 1 (Fig. 4a reproduced below) is provided on at least one of the four dipole arms.

    PNG
    media_image1.png
    777
    1005
    media_image1.png
    Greyscale


Lee teaches in ¶ [0045], “FIG. 5 is a diagram showing the bent folded dipole component of FIG. 1 according to the present invention. In FIG. 5, each of first to fourth bent folded dipole components 100a to 100d includes a horizontal portion A and a bent portion B. The angle of the bent portion B with respect to the horizontal portion A and the ratio of the length of the horizontal portion A to the length of the bent portion B are suitably adjusted, thus a beam width difference can be remarkably reduced.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas invention such that wherein at least one groove is provided on at least one of the four dipole arms, as taught in Lee, in order to alter beam width as desired and obtain dual polarization characteristics (Lee, ¶ [0044]). 

Regarding claim 14, Yarsunas fails to expressly teach wherein the adjacent mutually perpendicular dipole arms are fed such that a +/- 45 degree-polarized antenna dipole is formed.
Lee discloses wherein the adjacent mutually perpendicular dipole arms 100a-100d (Fig. 2) are fed (Figs. 4a-4b) such that a +/- 45 degree-polarized antenna dipole is formed (¶¶ [0042-0044] and [0059]). 
Lee teaches in ¶ [0044], “FIGS. 4A and 4B show that the electric fields having directions 520 are formed depending on the currents having directions 510, respectively, and the polarizations having directions 530 corresponding to angles of +45° and -45° are generated, respectively, through the vector composition of the formed electric fields having the directions 520, thus obtaining dual polarization characteristics.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas dipole to have the adjacent mutually perpendicular dipole arms fed such that a +/- 45 degree-polarized antenna dipole is formed, thereby achieving dual polarization characteristics and facilitating communication diversity. 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above). 
Regarding claim 15, Yarsunas fails to expressly teach wherein a feeding mode between the adjacent mutually perpendicular dipole arms comprises direct feeding.
However, Yarsunas suggests directly feeding the mutual perpendicular arms 52, 68 using (feeders) phase loop element and standoffs 58, 66. 
Yarsunas teaches “Each arm of the secondary dipole is fed by tapping the standing wave signal from a corresponding arm in the primary dipole. This signal is tapped through a pair of identical phasing loops, one for each arm, each comprising a phase loop element 56, a third standoff 58, and a fourth standoff 66. In order for the antenna 10 to achieve circular polarization, each phasing loop must provide a one-quarter wavelength delay, or a 90° phase shift, between the primary dipole arm 52 and the corresponding secondary dipole arm 68. Thus, the dimensions of each phasing loop must have an effective length of one-quarter of the above said wavelength. That is, the combined effective lengths of the phase loop element 56, the third standoff 58, and the fourth standoff 66 must be equal to one-quarter of the above said wavelength.” (Col. 5, last para.)
Yarsunas further teaches “At this point it should be noted that the effective lengths of the phasing loops and the dipole arms 52,68 are largely dependent upon the current flow through these component parts, which is a function of component cross-sectional area and component geometry. Thus, the effective lengths of the phasing loops and the dipole arms 52,68 are often determined through experimental measurements rather than through pure physical dimensioning. It should also be noted that, although the circularly polarized microcell antenna 10 has been described herein as being used for cellular communications, the antenna concepts described herein may also be applied to other frequency bands with only dimensional changes being required.” (Paras. Bridging cols. 5 and 6)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design the Yarsunas dipole such that wherein a feeding mode between the adjacent mutually perpendicular dipole arms comprises direct feeding, in order to facilitate current flow and achieve circular polarization. 
 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas and Dao as applied to claim 19 above, and further in view of Lee (all cited above).
Regarding claim 20, Yarsunas fails to expressly teach wherein the adjacent mutually perpendicular dipole arms are fed such that a +/- 45 degree-polarized antenna dipole is formed.
Lee discloses wherein the adjacent mutually perpendicular dipole arms 100a-100d (Fig. 2) are fed (Figs. 4a-4b) such that a +/- 45 degree-polarized antenna dipole is formed (¶¶ [0042-0044] and [0059]). 
Lee teaches in ¶ [0044], “FIGS. 4A and 4B show that the electric fields having directions 520 are formed depending on the currents having directions 510, respectively, and the polarizations having directions 530 corresponding to angles of +45° and -45° are generated, respectively, through the vector composition of the formed electric fields having the directions 520, thus obtaining dual polarization characteristics.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas dipole to have the adjacent mutually perpendicular dipole arms fed such that a +/- 45 degree-polarized antenna dipole is formed, thereby achieving dual polarization characteristics and facilitating communication diversity. 

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 7804460), Figs. 3A-3B
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        

/